Case 1-18-cv-03521-GBD Document50_ Filedjin NYSD on 12/03/2019

ROME, ARATA, BAXLEY & ST]

ATTORNEYS AND COUNSELORS AT LAW
SUITE 2017, POYDRAS CENTER
650 POYDRAS STREET
NEW ORLEANS, LOUISIANA 70130

Page 1 of 2

td

|

 

USDC SDNY
oe RON uy FILED|
{DOC 85 cee

 

 

  
  

C, PERRIN ROME, III ALSO ADMITTED IN D.C. . DAE FRR onan
BLAKE G. ARATA, JR. . ¢ z
BRISTOL A. BAXLEY ALSO ADMITTED IN TX THIS WRITER’S EMAIL.
W. CHAD STELLY ALSO ADMITTED IN MS prome@romearkta.com !
JASON C. MACFETTERS |
December 3, 20119 SO ORDERA
he stat UT pectacom
Via ECF DFEr adjoy US Confétenog late PS
Honorable George B. Daniels EC 0 3 21049 to Fs from, Déeéemp. pep
Daniel Patrick Moynihan United States Courthouse 9:4 ©8ruar ilo 205 ba a
500 Pearl St., Room 1310 ” aa at
New York, NY 10007 _ & ps VAL:
H hae
RE: Clara Correa v. National Railroad Passenger Corp. ORGE B. DANIEy .
U.S.D.C.-So. Dist. N.Y. Case No. 1:18-cv-03521 (GBD) Ss
Dear Judge Daniels:

I represent Plaintiff, Clara Correa, in the above-captioned matter. I respectfully request

that Your Honor adjourn the status conference currently scheduled for December 4, 2019

9:45a.m. for a later date in light of the Court’s Novemt
deadlines by 90-days. As a result of that Order, tl
conference on January 30, 2020. In light of the revise
premature at this time, and therefore I would like to 1
conference be adjourned until after the January 30, 2
Amtrak and L&K have consented to this request; couns¢
but has not yet responded.

With kind regards, I remain

Very truly
ROME, A

C. PERRI

d schedule, a status conference would

020 settlement conference. Counsel

yours,

/
Eno

N ROME, HI

 

 

RATA, BAXLEY & STELLY, L.L.C.

at

er 22, 2019 order extending all discovery
here is currently scheduled a settlement
be
request that the December 4, 2019 status
for
+1 for 365 Maintenance has been contacted

 

 
Case 1-18-cv-03521-GBD Document 50

December 3, 2019

Page 2

ce:

John A. Bonventre, Esq.
Rachel S. Rubenstein, Esq.
Doreen J. Correia, Esq.
Josefina A. Belmonte, Esq.
Adam C. Calvert, Esq.
Kenneth C. Bordes, Esq.

Filed

 

in NYSD on 12/03/2019

Page 2 bf 2

i

 

 
